       Case 6:19-mj-00036-JDP Document 19 Filed 12/14/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     DUANE VON EITZEN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:19-mj-00036 JDP
12                     Plaintiff,                   STIPULATION TO CONTINUE REVIEW
                                                    HEARING; ORDER
13   vs.
14   DUANE VON EITZEN
15                    Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Duane Von Eitzen, hereby stipulate and jointly move this court to continue the review
20   hearing scheduled for December 15, 2020 to January 12, 2021, with the expectation that the case
21   will be resolved by stipulation prior to that date. The government does not object.
22          On September 4, 2020 the Honorable Jeremy D. Peterson signed an order modifying Mr.
23   Von Eitzen’s sentence. Mr. Von Eitzen’s new obligations included paying $300.00 to the court
24   in lieu of community service and obtaining proof from his doctor at the Veterans Administration
25   that he is medically ineligible to drive in lieu of obtaining a driver’s license. See ECF # 17. Mr.
26   Von Eitzen immediately paid the additional fees. See Exhibit A. However, he is still awaiting an
27   appointment at the VA, currently scheduled for December 18, 2020.       Mr. Von Eitzen’s
28   probation currently extends until January 12, 2021. The parties fully expect that the case will be
        Case 6:19-mj-00036-JDP Document 19 Filed 12/14/20 Page 2 of 3


 1   resolved by stipulation once the records of the December 18, 2020 appointment are received.
 2
 3                                                 Respectfully submitted,
 4                                                 McGREGOR SCOTT
                                                   United States Attorney
 5
 6   Dated: December 11, 2020                      /s/ Sean Anderson
                                                   Sean Anderson
 7                                                 Acting Legal Officer
                                                   National Park Service
 8                                                 Yosemite National Park
 9
10   Dated: December 11, 2020                      HEATHER E. WILLIAMS
                                                   Federal Defender
11
12                                                 /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
13                                                 Assistant Federal Defender
                                                   Attorney for Defendant
14                                                 DUANE VON EITZEN
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Von Eitzen– Stipulation to Vacate Hearing     -2-
       And Terminate Probation
        Case 6:19-mj-00036-JDP Document 19 Filed 12/14/20 Page 3 of 3


 1                                                 ORDER
 2             Before the Court is the parties Joint Stipulation to Continue Review Hearing. (Doc. No.
 3   18). The Court, finding good cause, continues the review hearing scheduled for December 15,
 4   2020 in the matter of United States v. Eitzen, case no. 6:19-mj-00036-JDP to January 12, 2021
 5   at 10:00 a.m. Defendant’s term of probation remains in effect until January 12, 2021, consistent
 6   with the Court’s September 4, 2020 Order. (See Doc. No. 17).
 7
     IT IS SO ORDERED.
 8
 9
     Dated:         December 14, 2020
10                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Von Eitzen– Stipulation to Vacate Hearing     -3-
       And Terminate Probation
